IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE:                                   : NO. 80
                                          :
 APPOINTMENT TO THE                       : CLIENT SECURITY APPOINTMENT
 PENNSYLVANIA LAWYERS FUND                :
 FOR CLIENT SECURITY BOARD OF             : DOCKET
 TRUSTEES                                 :



                                         ORDER



PER CURIAM

      AND NOW, this 27th day of January, 2022, John P. Kopesky, Esquire,

Philadelphia, is hereby appointed as a member of the Pennsylvania Lawyers Fund for

Client Security Board of Trustees for a term expiring April 1, 2025.